Ringo, C. J., delivered the opinion of the courts As to the question presented in regard to the legal sufficiency of the writ of scire facias, this case is clearly within the principles stated and acted upon by this Court, in the case of Hicks vs. the State, decided at the present term, between which and the present, as regards this question, there is a most singular and striking coincidence; the writ, in each case, presenting, in almost every respect, omissions and defects precisely similar: neither showing any right of action, or title to any execution whatever. Consequently, the Court erred in awarding execution thereupon against the plainliffin error. In regard to.the second question, we conceive the rule to he too well established to be now questioned, that a scire facias upon a recognizance is always regarded as in the nature of an original action, while a scire facias upon a judgment is sometimes, and to some purposes, regarded as a continuation of a former suit: 2 Saund. 71, n. (4). In the latter case, the Circuit Court has jurisdiction, without regard to the sum in controversy. In the former, it cannot exercise original jurisdiction, unless the sum in controversy exceeds one hundred dollars, because it cannot be denied that both judgments and recognizances are contracts, within the legal acceptation of that term, and, therefore, whenever any original action, or proceeding in the nature of an original action, is instituted on either, the party instituting such proceeding must of necessity resort to some tribunal or court competent to adjudicate upon the matter in controversy; and inasmuch as exclusive original jurisdiction, in all matters of contract (except actions of covenant) where the sum in controversy does not exceed one hundred dollars, is, by the Constitution of this State, conferred upon the justices of the peace, such proceeding must be commenced before a justice or justices of the peace. Such at least must be the case where the contract or matter in controversy is not embraced within the jurisdiction legitimately conferred by the Legislature upon any chancery or corporation court; and, as far as appears in this case, we think there can be no pretence that either of those courts has jurisdiction of the demand in controversy. As the writ does not demand a sum within the jurisdiction of the Circuit Court, the motion to arrest the judgment ought, for this cause, as well as lor the insufficiency of the writ, to have been sustained. The judgment is reversed.